Citation Nr: 1331943	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-39 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to March 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is contained in the claims folder.

The Virtual VA electronic claims file has been reviewed; a review of the documents in such file reveals that it contains an August 2013 Appellate Brief pertinent to the issue on appeal.


FINDING OF FACT

The Veteran's PTSD has been manifested by depressed mood, chronic sleep impairment, irritability, social discomfort, hypervigilance, and intrusive memories; collectively, these symptoms suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was last adjudicated in April 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, and VA treatment records.  As noted, the Veteran's claim was remanded for additional development in February 2011.  The Veteran was afforded a VA psychiatric examination in March 2011.  The VA examination report and additional VA treatment records were acquired and associated with the claims file.  The Board finds that there was substantial compliance with the remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Diagnostic Code 9411 provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran claims that his current PTSD warrants a disability rating in excess of 30 percent.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam and is a recipient of the Combat Action Ribbon, the Vietnam Service Medal, and the Republic of Vietnam Meritorious Unit Citation.  He was first granted service connection for PTSD in January 2002, effective date October 5, 2001.  The Veteran filed the current claim on appeal for an increased rating in June 2008.

At the Veteran's September 2008 VA psychiatric examination, he reported that he was kept busy with family obligations, such as caring for grandchildren and his mother-in-law, and that he is independent in his activities of daily living, such as personal hygiene and household chores.  He stated that he retired in 2007, and while working had felt "targeted" and had frequent frustrations, but denied any formal disciplinary problems or absences and said he had "about 2000 hours of sick leave" accrued when he left.  The Veteran's affect was "slightly blunted and stable," and he described his mood as "depressed."  He stated that he enjoyed reading and writing, and that he becomes upset when he sees news coverage or tributes related to soldiers.  He stated that he speaks to two friends who served with him in Vietnam on the telephone, but that he felt estranged from others.  The examiner described the Veteran as neat in appearance, alert, with logical and sequential thought processes, and fair judgment and insight.  Speech was at times tangential and circumstantial, but tone and rate were normal.  The Veteran denied delusions, hallucinations, crying spells, and suicidal ideation.  The examiner diagnosed the Veteran with chronic, moderate PTSD and assigned a GAF score of 60.

The Veteran has indicated that he receives all of his mental health care through VA.  VA treatment records show that throughout the appeals period he regularly attended individual therapy sessions, where he expressed the stress of raising his grandchildren and frustrations with his son.  He sometimes discussed feeling more irritable than he would like.  He was always described as alert, oriented, and appropriately groomed, with normal thought processes, and at no time endorsed any symptoms of hallucinations or suicidal ideation.  His speech was always described as coherent and relevant with normal tempo and volume.  He was often noted to have feelings of powerlessness and frustration.  The Veteran's mood was often described as anxious and/or dysphoric.  In September 2007 the Veteran was assigned a GAF score of 60, and in individual therapy sessions from December 2007 to February 2011 was assigned GAF scores 68.  The Veteran also attended group therapy sessions, where he was an active and appropriate participant in discussions.  

At the Veteran's September 2010 Board hearing, he described himself as feeling "maxed out" and numb, and stated that he feels distance from his wife and friends and that the only friends he currently associates with are his friends from the Marines.  He stated that in family gatherings he tries to be polite, but never feels comfortable there.  He described his tendency to check and recheck things, such as whether doors are locked or checks are written correctly, and stated that he wakes up in the middle of the night and is up for a half hour or an hour before he can get back to sleep.  The Veteran explained that he frequently becomes "on edge" or irritable, and described his wife as being very tolerant of him and supportive.  He stated that they sometimes do social activities, such as shopping or eating at restaurants, although he feels very guarded in public places.  He stated that he was able to do his job well at the Social Security Administration as long as he was left alone, but that he was very isolated.  He stated that in stressful situations his "heart races."

In March 2011 the Veteran was again evaluated by a VA examiner.  The Veteran reported that he lived with his wife, adult son, and two grandchildren.  He stated that he is involved in the care of his grandchildren, such as reading to them and driving them to school, which he described as a "labor of love."  He stated that he loved and respected his wife, but that the rest of his social life had fallen by the wayside, with the exception of his involvement in a Veterans Support Group and two good friends from the military.  He described his daily activities as involving errands, watching the news, letter writing, and reading, and stated that taking his dog for long walks was relaxing for him.  He reported having intrusive thoughts about Vietnam and diminished interest in family activities, as well as hypervigilance, especially in public, and problems sleeping.  The examiner noted that the Veteran had some degree of restricted range of affect and that his test results indicated a moderate level of depression.  The examiner noted that the Veteran would be able to tolerate the demands of the workplace, and that he was able to perform daily grooming, and in fact had reported self care to be "a very relaxing part of his day."  The examiner also noted that the Veteran's hygiene and grooming were excellent, and his responses were appropriate and articulate, with no inappropriate behavior.  The Veteran denied any suicidal ideation, hallucinations, or panic attacks, although he said that he does feel anxious or worried and can get aggravated, but internalizes it.  The examiner diagnosed the Veteran with chronic, mild PTSD, and assigned him a GAF score of 65.

The Veteran's wife submitted a statement in May 2012 in which she describes how his PTSD symptoms affect his behavior and their family.  She described him as being obsessive/compulsive regarding his hygiene and spending at least two hours shaving, bathing, and dressing, and stated that he excessively washes his hands and throws away hygiene products after just a few uses.  She stated that he is "on edge when out in public" and can become very angry when he believes he has been slighted.  She wrote that the Veteran maintains relationships with his former fellow Marines, including their wives after they have passed away, and frequently sends them letters, cards, and small gifts.  She also wrote that he has many nighttime rituals, such as checking the security system repeatedly, and is a very restless sleeper who gets up several times a night.  She also wrote that when the Veteran was working, he had believed that authority figures were "plotting against him" and that he depleted his annual leave before his retirement.

Based on a review of the record, the Board finds that at no time during the period on appeal has the Veteran shown symptoms of PTSD which may warrant a disability rating in excess of 30 percent.

In this regard, the record does not show any evidence of occupational and social impairment with reduced reliability and productivity due to symptoms of the nature and severity as those contemplated by the 50 percent rating.  The Veteran was able to function effectively at work until his retirement in 2007.  While the Veteran's wife stated that he had to use annual leave, possibly due to symptom-related problems with his co-workers, the Veteran stated at his September 2008 VA examination that although he felt "targeted" by superiors, he had no formal problems and had quite a lot of leave time left over when he retired.  The Veteran continues to function socially quite well, and is involved in caretaking of his two grandchildren, such as by reading to them and driving them to school.  He is able to help with chores around the house and takes his dog for long walks.  The Veteran is able to take pleasure in some activities, such as reading and outings with his family members.

VA examinations and treatment records consistently show that the Veteran is well groomed, his behavior is appropriate, he is able to perform all activities of daily living, and he communicates normally and coherently.  The Veteran's judgment and thinking were always noted to be normal and logical.  He has shown no impairment in memory.  There has been no indication that the Veteran has difficulty understanding complex commands.  His mood was often noted to be depressed or anxious, but he denied any panic attacks or inappropriate behavior.  The Veteran generally has appeared quite self-aware of his tendency to be irritable, and has made great efforts to be a caring family member and a responsible member of society.  There is no evidence in the record of the Veteran behaving inappropriately, other than a tendency to be irritable.  

Finally, the evidence demonstrates that the Veteran has been able to establish and maintain effective relationships.  While he reported feeling uncomfortable in large family gatherings and being generally unsociable, he has maintained a healthy and supportive relationship with his wife, his son, and his grandchildren.  He participates in a Veterans Support Group and has maintained two close friendships with fellow Marines he served with in Vietnam.  The Veteran also continues to correspond through the mail with former colleagues and their wives.  

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 30 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  The Veteran has demonstrated depressed mood, anxiety, suspiciousness, and chronic sleep impairment, and has suggested that when he was employed, he had intermittent periods of difficulty with occupational functioning, possibly due to PTSD.  The Board also notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

While the Veteran has on a occasion manifested a few of the criteria for a 50 percent rating, his disability picture does not more nearly approximate this evaluation.  The Veteran has been noted by medical professionals to have a "flattened affect" and he has indicated that he is uncomfortable in large social settings and does not maintain as many friendships as he once had.  At the September 2008 VA examination, he was noted to have circumstantial speech, but this behavior appears to be an outlier, as at all other times he has been found to have coherent, logical, and appropriate speech and behavior.  He has at no time demonstrated any of the other symptoms listed within the rating criteria for a 50 percent rating.  As noted above, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In this case, the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 50 percent rating.

As noted above, many of the symptoms manifested by the Veteran are specifically listed within the criteria for a rating of 30 percent, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  Overall, the Veteran has not demonstrated symptoms that would be comparable indicators of the type of impairment contemplated in the criteria for a 50 percent rating, such as impaired thought processes or judgment, disturbances in motivation, or memory problems.  The Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Accordingly, the Veteran's symptoms as described above are consistent with the current 30 percent disability rating throughout the appeal period.

The Board further finds that none of the GAF scores the Veteran has been assigned, ranging from 60 to 68, alone, provide a basis for assigning a rating in excess of 30 percent.  The Veteran's lowest GAF score was a score of 60, which is reflective of moderate symptoms and moderate difficulty in social, occupational, or school functioning, such as is characterized by flat affect and circumstantial speech, occasional panic attacks, few friends, and conflicts with peers or co- workers.  The majority of the Veteran's GAF scores, and those assigned by his regularly treating therapist, is 68, which is reflective of mild symptoms and some difficulty in social, occupational, or school functioning, as is characterized by depressed mood, mild insomnia, and occasional truancy or theft within the household.  This level of moderate or mild impairment is adequately reflected in the assignment of a 30 percent rating and does not indicate any level of symptomatology that would be encompassed by a higher 50 percent rating.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The rating criteria take into account the occasional inability to perform occupational tasks and difficulties in social settings that the evidence indicates the Veteran has experienced.  The Veteran has not reported any serious interference with his ability to perform his former job, and has not indicated that PTSD contributed to his decision to retire in 2007.  The record does not show that the Veteran has required any hospitalization for his PTSD, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

The Board sympathizes with the Veteran and recognizes the challenges that PTSD has caused for him and his family.  However, based on the foregoing, the Board finds that the rating currently assigned to the Veteran is appropriate and that the evidence of record preponderates against a finding that the criteria for a rating in excess of 30 percent have been met.  As such, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


